Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
 

Response to Amendment
This is in response to applicant’s amendment/response filed on 12/06/2021, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 12/06/2021 regarding claims rejection under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant submits “the Examiner maps the at least one additional design constraint, recited in prior claim 1, to one of the constraints disclosed in Gal. See Office Action at page 6. The Examiner further maps the one or more user interactions with a mid-air representation of the first design, recited in prior claim 1, to the user interactions with the virtual objects in a layout, disclosed in Gal. See id. Based on these claim mappings, to teach or suggest the above limitations of amended claim 1, Gal would have to disclose the idea of generating a constraint based on data describing the user interactions with the virtual objects in the layout. Importantly, Gal contains no such teachings. Instead, as discussed above, Gal discloses that a layout is generated based on a set of constraints, where each constraint references a property defined for or associated with an object and/or the environment. See Gal at paragraph [0026].” (Remarks, Page 9, second paragraph.)
The examiner disagrees with Applicant’s premises and conclusion.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the feature 
Gibson teaches the claim by discloses “Automatically adding constraints between entities in a subject computer-aided design (CAD) model of a real-world object includes storing information regarding CAD model entities and related constraints in a computer database in which the CAD model entities belong to one or more components of the subject CAD model or other CAD models.”(Gibson, abstract). 
Chia also teaches “generating at least one additional design constraint based on feedback associated with one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment, wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design” in paragraph 52-63.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US Pub 2015/0356774 A1) in view of Gibson et al. (US Pub 2013/0080121 A1) and Chia et al. (US Pub 2019/0378340 A1)
As to claim 1, Gal discloses a computer-implemented method for iteratively generating designs via a generative design process (Abstract, “A “Layout Optimizer” provides various real-time iterative constraint-satisfaction methodologies that use constraint-based frameworks to generate optimized layouts that map or embed virtual objects into environments.” “fixed or moving people, objects or fluids, etc., any of which may evolve or change over time.”), the method comprising: 
(Fig. 1, ¶0021, “shows a virtual racetrack object 100 that is overlaid on real-time images of furniture in a room occupied by a user, with the optimum layout of that racetrack object being determined by the Layout Optimizer in accordance with the constraints associated with that racetrack object. A virtual race car object 110 or the like can then operate on that virtual racetrack object 100 in accordance with any constraints associated the virtual racetrack object, the virtual race car object, and the real environment.”); 
generating at least one additional design constraint based on feedback associated one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment (¶0022, “the racetrack object 100 is dynamically shaped and adapted to conform to the furniture in the room during the iterative layout process provided by the Layout Optimizer. The user can then view that layout and interact with the racetrack object 100 and/or the race car object via any display device” “environmental characteristics of the room may change at any time changes (i.e., changes to the environment), such as people entering the room, furniture being moved, lights turned on or off, etc.” changes to the environment such as moving furniture is the feedback associated one or more user interactions with a mid-air representation because moving furniture adjust the layout environment.. ¶0024, “In addition, it should be understood that objects may be dynamic (e.g., motion, color, scale, pose, etc.) such that one or more of the parameters may change over time. Consequently, whenever any parameter of any object changes, the Layout Optimizer can determine new optimized layouts for all objects (or objects within some range of other objects having changed parameters)”  “One or more of the parameters may change over time” adjusts the design constrains. ¶0025, “it should be understood that the environment is dynamic in the sense that any or all of the environmental characteristics may evolve or change over time.” Fig. 8, item 870 to item 855 indicate change to constraints. ¶0022, “The user can then view that layout and interact with the racetrack object 100 and/or the race car object via any display device”. Gal also teaches “an interactive 3D game” in claim 11. It is obvious for one of ordinary skill in the art to change or move racetrack or race car during layout process for the game because Gal teaches the user can interact with the racetrack or race car object. Gal, ¶0043, “the Layout Optimizer uses hyper-graphs to represent the objects and constraints. Nodes in the graph represent objects and hyper-edges between nodes represent constraints that operate on objects.” Adding or moving objects will change hyper-edges of the graph, thus adjust the design constraints. ¶0047, “The environmental characteristics provided by these types of scene evaluation and recognition capabilities allows the Layout Optimizer to perform a real-time mapping of virtual objects to the arbitrary environments or scenes.” ¶0048, “When designing constraint-based relative layouts for a scene, the Layout Optimizer provides the user with various mechanisms, such as a user interface or script input mechanism, which allow the user to specify a constraint-set using declarative programming to generate a constraint script or the like. Alternatively, or in combination, the user can select one or more constraints from a set of predefined constraints (e.g., a rule that places one or more specified virtual objects on a planar surface above the floor, a rule that places virtual objects on a curve with relative spacing, etc.).” ¶0051, “when arranging objects in a room the user can reference the type of surface (or object) on which a virtual object is to placed (horizontal, vertical, table, picture frame, etc.)” Fig. 8, item 870.); and 
performing one or more layout operations on the plurality of virtual objects based on the at least one additional design constraint and the first set of design constraints to generate a second design that achieves one or more design goals (¶0022, “the racetrack object 100 is dynamically shaped and adapted to conform to the furniture in the room during the iterative layout process provided by the Layout Optimizer. “ “In cases where the environment of the room changes, in various implementations, the Layout Optimizer will dynamically adjust the layout of the racetrack object 100 and/or the race car object 110, in real-time to conform to the changes to the room in accordance with the constraints associated with the objects and the environment.” ¶0107, “any changes (870) to objects, the environment or constraints will cause the Layout Optimizer to repeat the iterative layout optimization process.”).
Examiner believe Gal suggested one or more user interactions with a mid-air representation of the first design by viewing the layout and interact with the racetrack object and/or the race car object. It is obvious for one of ordinary skill in the art to change or move racetrack or race car during layout process for the game.

Gal also does not explicitly discloses “wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design”.
Gibson teaches generating at least one additional design constraint based on feedback associated one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment (Gibson, ¶0012, “automatically adding one or more constraints between entities in a CAD model. Further instructions initiate access to a computer database, determine one or more previously used constraints for an entity of a given component in the CAD model, and automatically add a constraint based on the previously used constraints.” Fig .7, ¶0038-0040. Fig. 8, ¶0041, “Process 800 then creates a set of candidate constraints that result from the analysis (step 840).” Fig .9, ¶0042).
Gibson also teaches wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design (Gibson, ¶0041, “First, the user specifies which entity of the added component is to be mated (step 810). The geometry of the added component is then analyzed to determine a proper mate type.” User specifies entity of the added component to be mated is a user interaction with the mid-air representation of the first design. ¶0033, “The heuristic method may use a combination of statistical analysis, geometric analysis, and contextual user action (e.g., user selection of specific geometry in a CAD model) to decide which constraint schemes and additional components to proffer a design engineer.” ¶0056, “particular user interface operations relative to a mouse (e.g., click, drag, drop, etc.) are by way of illustration and not limitation. Other user interface operations for selecting, moving, placing, etc., model or design data are suitable.”)
 Gal and Gibson are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “generating at least one additional design constraint based on feedback associated one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment, wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design” as taught by Gibson. The suggestion/motivation would have been in order to automatically adding constraints between entities in a subject (i.e., current work in progress) CAD model (Gibson, ¶0008).
Chia also teaches “generating at least one additional design constraint based on feedback associated with one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment, wherein the feedback comprises data describing the one or more user interactions with the mid-air (Chia, ¶0052, “A converter 508 obtains input placement constraints and converts them into a query data structure 510 having a spatial query to solve.” “Query data structure 510 may be an expressed function and object chain, which is input into a parser 512. Using data in the spatial query, parser 512 isolates translational constraints, rotational constraints, and the number of items requested to determine a constraints data structure 514 that may be compatible with an API for a constraint solver and placement service. Parser 512 may also provide default constraints, such as that some assets may not simultaneously occupy the same volume. Default constraints may supplement user-specified constraints or be used when there are no user-specified constraints.” Fig. 5, ¶0053-0054, a user input relate to an object is an “interactions with a mid-air representation of the first design displayed in a virtual reality environment”.  Fig .7A-7D pseudo-code for generating constraints. Fig .8, ¶0062, “computer-executable instructions stored thereon for placing and solving constraints on a 3D environment.” ¶0063, “placement constraints are obtained as input for the spatial query in operation 806. Input may come through any of text, speech, and an API input. In operation 808, the obtained input is converted into a spatial query to solve. The query is parsed, in operation 810, to isolate translational constraints from rotational constraints.”).
Gal, Gibson and Chia are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “generating at least one additional design constraint based on feedback associated with one or more user Chia, abstract).

As to claim 2, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses generating one or more additional design constraints based on a path specified in the feedback associated with one or more user interactions with the mid-air representation (Gal, ¶0025, “environmental characteristics of 2D or 3D scenes (e.g., the furniture layout in a user's room as shown in FIG. 1), or larger outdoor spaces (houses, neighborhoods, landscapes, etc.), are automatically determined using conventional techniques” “Alternately, or in combination, in various implementations, a user interface or the like is provided that enables the user to access, specify, or otherwise select from a library of predefined or customizable environmental characteristics.” ¶0026, “The term “constraint,” as discussed herein, refers to parameters or the like that are evaluated as cost functions by the Layout Optimizer. These constraints reference the properties defined for, or associated with, any object and/or the environment. As noted above, such constraints are used to determine self-consistent and scene-consistent relationships or interactions between any one or more objects and/or the environment. In various implementations, constraints that define relationships in a relative layout design are manually specified via a constraint script, or the like, for one or more objects and/or the environment. Alternately, or in combination, in various implementations, a user interface, or the like, is provided that enables the user to access, specify, or otherwise select from a library of predefined or customizable constraints.” ¶0045, “any of the environmental characteristics may evolve or change over time. In various implementations, characteristics of the 2D or 3D environments are received via a user interface or the like from a library of existing environments. Alternately, or in combination, characteristics of the 2D or 3D environments are manually defined by a user. Alternately, or in combination, characteristics of the 2D or 3D environments are automatically determined using conventional automated scene evaluation techniques.” Examiner considers any distance between object as a path.). 

As to claim 5, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback comprises one or more movements that define a fixed position for a first virtual object included in the plurality of virtual objects (Gal, ¶0097, “FIG. 1 illustrates both fixed and animated objects (i.e., the fixed virtual racetrack object and the animated virtual race car object moving on the racetrack).” ¶0098, “automatically avoiding or minimizing obscuring text, images, or other objects on the slide, automatically sizing, positioning, rotating, skewing, etc., one or more objects relative to text, images, or other objects on the slide, etc.”).

As to claim 6, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback specifies a score associated with a position of at least one virtual object included in the plurality of virtual objects (Gal, ¶0026, “The term “constraint,” as discussed herein, refers to parameters or the like that are evaluated as cost functions by the Layout Optimizer. These constraints reference the properties defined for, or associated with, any object and/or the environment. As noted above, such constraints are used to determine self-consistent and scene-consistent relationships or interactions between any one or more objects and/or the environment. In various implementations, constraints that define relationships in a relative layout design are manually specified via a constraint script, or the like, for one or more objects and/or the environment. Alternately, or in combination, in various implementations, a user interface, or the like, is provided that enables the user to access, specify, or otherwise select from a library of predefined or customizable constraints.” ¶0027, “Attributes of object layouts include, but are not limited to, relative object poses, rotations, scales, colors, textures, placements, positions or motions of objects in 2D or 3D scenes or environments” Cost function is a score. ¶0044, “The constraints define cost functions on the nodes and edges of the graph.”)

As to claim 7, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback comprises one or more movements that define a clearance associated with a first virtual object included in the plurality of virtual objects (Gal, ¶0050, “Finally the constraints constrain the layout of X1 and X2 to include a clear line of sight between the objects (i.e., no intervening objects in the scene)” ¶0077, “constraints applied to objects o1, o2, o3, o4:dist(o 1 ,o 2)=dist(o 1 ,o 3)=dist(o 1 ,o 4)>1”).

As to claim 8, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses performing the layout operations comprises executing a real-time generative design algorithm (Gal, ¶0003, “real-time iterative constraint-satisfaction methodologies that use a constraint-based framework to dynamically generate optimized layouts for mapping or embedding virtual objects into environments.” ¶0020, “enhancing the content of arbitrary 2D and 3D environments in real-time,”).

As to claim 9, claim 1 is incorporated and the combination of Gal, Gibson and Chia discloses the first design specifies at least one of one or more positions and one or more orientations of pieces of furniture within a room (Gal, ¶0052, “simple example of a constraint is that objects are to assume a particular color, texture, orientation, pose, etc., when positioned within some predefined or variable distance of one or more other objects or one or more environmental characteristics” ¶0101, “use the Layout Optimizer to display of possible furniture layouts within an existing building, house or room, or within an architectural model of a building, house, or room, given the current geometry, arrangements, lighting,” ¶0105, “The Layout Optimizer then sets (810) or selects object parameters 815 (e.g., position, rotation, scale, color, etc.).”)

As to claim 10, the combination of Gal, Gibson and Chia discloses one or more non-transitory computer readable media including instructions that, when executed by one or more processors, cause the one or more processors to iteratively generate designs via a generative design process by performing the steps of: performing one or more layout operations on a plurality of virtual objects based on a first set of design constraints to generate a first design; generating at least one additional design constraints based on feedback associated with one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment, wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design; and performing one or more layout operations on the plurality of virtual objects based on the at least one additional design constraints and the first set of design constraints to generate a second design that achieves one or more design goals (See claim 1 for detailed analysis.).

As to claim 11, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses generating one or more additional design constraints based on a path (See claim 2 for detailed analysis.).

As to claim 14, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback comprises one or more movements that define a grouping of two or more virtual objects included in the plurality of virtual objects (Gal, ¶0050, “Finally the constraints constrain the layout of X1 and X2 to include a clear line of sight between the objects (i.e., no intervening objects in the scene)” ¶0077, “constraints applied to objects o1, o2, o3, o4:dist(o 1 ,o 2)=dist(o 1 ,o 3)=dist(o 1 ,o 4)>1”).

As to claim 15, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback specifies a score associated with a position of at least one virtual object included in the plurality of virtual objects (See claim 6 for detailed analysis.).

As to claim 16, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses the feedback comprises one or more movements that define a boundary for positioning at least one virtual object included in the plurality of virtual objects (See claim 7 for detailed analysis.).

As to claim 17, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses performing the layout operations comprises executing a real-time generative design algorithm (See claim 8 for detailed analysis.).

As to claim 18, claim 10 is incorporated and the combination of Gal, Gibson and Chia discloses the plurality of virtual objects represents various pieces of furniture that are to be placed in a room, and the first design comprises a room layout (See claim 9 for detailed analysis.).

As to claim 19, the combination of Gal, Gibson and Chia discloses a system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions, are configured to: perform one or more layout operations on a plurality of virtual objects based on a first set of design constraints to generate a first design; generate at least one additional design constraints based on feedback associated with one or more user interactions with a mid-air representation of the first design displayed in a virtual reality environment, wherein the feedback comprises data describing the one or more user interactions with the mid-air representation of the first design; and perform one or more layout operations on the plurality of virtual objects based on the at least one (See claim 1 for detailed analysis.).

Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US Pub 2015/0356774 A1) in view of Gibson et al. (US Pub 2013/0080121 A1) and Chia et al. (US Pub 2019/0378340 A1), further in view of Ogata et al. (US Pub 2017/0220105 A1) and Zundel et al. (US Patent 6,618,851 B1). 

As to claim 3, claim 1 is incorporated and Gal discloses generating a first image based on the second design; configuring a display system to display the first image in mid-air in the virtual reality environment; generating a second image based on the first design; and configuring the display system to display the second image in mid-air in the virtual reality environment instead of the first image (Gal, Fig. 1, ¶0022, “the racetrack object 100 is dynamically shaped and adapted to conform to the furniture in the room during the iterative layout process provided by the Layout Optimizer. The user can then view that layout and interact with the racetrack object 100 and/or the race car object via any display device (e.g., head-worn display or glasses, television screen, mobile device such as a smartphone, etc.) coupled to a computing device, gaming device, etc. Note also that environmental characteristics of the room may change at any time changes (i.e., changes to the environment), such as people entering the room, furniture being moved, lights turned on or off, etc. In cases where the environment of the room changes, in various implementations, the Layout Optimizer will dynamically adjust the layout of the racetrack object 100 and/or the race car object 110, in real-time to conform to the changes to the room in accordance with the constraints associated with the objects and the environment.” Fig. 5, ¶0089 and ¶0097).
Gal does not discloses a relative viewpoint associated with a first virtual object included in the plurality of virtual objects; and based on the relative viewpoint in response to a command to restore the first design.
Ogata teaches a relative viewpoint associated with a first virtual object included in the plurality of virtual objects and generating a image based on the relative viewpoint (Ogata, ¶008, “a relative position between a viewpoint position for observing a virtual object and a position of the virtual object as a registered relative position” ¶0085, “maintain a relative position between the viewpoint position and the position of the virtual object or a relative direction between the line-of-sight direction and the direction of the virtual object.”)
Zundel teaches a command to restore the first design (Zundel, Col 4, lines 1-10, “The term "reversion" is intended to include operation of the invention as incorporated into an API or other development environment. The terms "undo", "redo" and "abort" refer to operations performed by the CAD program written with the API. Undo means to take a CAD design to a previous state. Redo means to undo an undo operation, e.g., to restore program operation to a later program state. Abort, similar to undo, means to stop a program operation and restore program operation to a known previous state, and to forget the changes made during the stopped program operation”).
Gal and Ogata are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “a relative viewpoint associated with a first virtual object included in the plurality of virtual objects and generating a image based on the relative viewpoint” as taught by Ogata. The suggestion/motivation would have been in order to generate a virtual image including a virtual object based on the set viewpoint position (Ogata, ¶0008).
Gal, Gibson, Chia, Ogata and Zundel are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “a command to restore the first design” as taught by Zundel. The suggestion/motivation would have been in order to allowing automatic support for state-reversion, undo, redo, and abort operations (Zundel, Col 2, lines 40-45).

As to claim 12, claim 10 is incorporated and Gal, Gibson, Chia, Ogata and Zundel discloses generating a first image based on the second design and a relative viewpoint associated with a first virtual object included in the plurality of virtual objects; configuring a display system to display the first image in mid-air in the virtual (See claim 3 for detailed analysis.).

As to claim 20, claim 19 is incorporated and Gal, Gibson, Chia, Ogata and Zundel discloses generate a first image based on the second design and a relative viewpoint associated with a first virtual object included in the plurality of virtual objects; configure a display system to display the first image in mid-air in the virtual reality environment; generate a second image based on the first design and the relative viewpoint in response to a command to restore the first design; and configure the display system to display the second image in mid-air in the virtual reality environment instead of the first image (See claim 3 for detailed analysis.).

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gal et al. (US Pub 2015/0356774 A1) in view of Gibson et al. (US Pub 2013/0080121 A1) and Chia et al. (US Pub 2019/0378340 A1), further in view of Francis et al. (US Patent 8,878,846 B1) and Zundel et al. (US Patent 6,618,851 B1). 

As to claim 4, claim 1 is incorporated and Gal discloses generating a first image based on the second design; displaying the first image in the virtual reality environment; generating a second image based on the first design; and displaying the second image in the virtual reality environment instead of the first image (Gal, Fig. 1, ¶0022, “the racetrack object 100 is dynamically shaped and adapted to conform to the furniture in the room during the iterative layout process provided by the Layout Optimizer. The user can then view that layout and interact with the racetrack object 100 and/or the race car object via any display device (e.g., head-worn display or glasses, television screen, mobile device such as a smartphone, etc.) coupled to a computing device, gaming device, etc. Note also that environmental characteristics of the room may change at any time changes (i.e., changes to the environment), such as people entering the room, furniture being moved, lights turned on or off, etc. In cases where the environment of the room changes, in various implementations, the Layout Optimizer will dynamically adjust the layout of the racetrack object 100 and/or the race car object 110, in real-time to conform to the changes to the room in accordance with the constraints associated with the objects and the environment.” Fig. 5, ¶0089 and ¶0097).
Gal does not discloses an absolute viewpoint that specifies a position and an orientation; and based on the absolute viewpoint in response to a command to restore the first design.
 (Francis, Col 5, lines 9-10, “The viewpoint position may be an absolute position within the environment”).
Zundel teaches a command to restore the first design (Zundel, Col 4, lines 1-10, “The term "reversion" is intended to include operation of the invention as incorporated into an API or other development environment. The terms "undo", "redo" and "abort" refer to operations performed by the CAD program written with the API. Undo means to take a CAD design to a previous state. Redo means to undo an undo operation, e.g., to restore program operation to a later program state. Abort, similar to undo, means to stop a program operation and restore program operation to a known previous state, and to forget the changes made during the stopped program operation”).
Gal and Francis are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “an absolute viewpoint that specifies a position and an orientation” as taught by Francis. The suggestion/motivation would have been in order to render images of one or more of the recognized objects within the viewpoint (Francis, Col 5, lines 1-8).
Gal, Gibson, Chia, Ogata and Zundel are considered to be analogous art because all pertain to computer aid design. It would have been obvious before the effective filing date of the claimed invention to have modified Gal with the features of “a (Zundel, Col 2, lines 40-45).

As to claim 13, claim 10 is incorporated and Gal, Gibson, Chia, Francis and Zundel discloses generating a first image based on the second design and an absolute viewpoint that specifies a position and an orientation; displaying the first image in the virtual reality environment; generating a second image based on the first design and the absolute viewpoint in response to a command to restore the first design; and displaying the second image in the virtual reality environment instead of the first image (See claim 4 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613